OPINION — AG — ** NON PROFIT HOUSING AUTHORITY ** A NON PROFIT HOUSING AUTHORITY CORPORATION ORGANIZED PURSUANT TO 18 O.S. 851 [18-851] TO 18 O.S. 862 [18-862], MAY BE EXEMPT, AS A " CHARITABLE ORGANIZATION, FROM AN AD VALOREM TAXATION IF IT FACTUALLY DETERMINED UNDER ARTICLE X, SECTION 6 OKLAHOMA CONSTITUTION AND 68 O.S. 2405 [68-2405], THAT THE PROPERTY IS USED FOR CHARITABLE PURPOSES. (CHARITY, NON PROFIT, INSTITUTION, TAXES, INCOME, FUNDS) CITE: 18 O.S. 862 [18-862] ARTICLE X, SECTION 6, 68 O.S. 1051 [68-1051] ET SEQ. (MIKE D. MARTIN)